While Phebe R. King, aged eighty-three, was living with one of her sons, other children petitioned for the appointment of a guardian, alleging she was incompetent and subject to fraud, which they further alleged was being practiced upon her. The petition was denied. [1] The appeal was based wholly on the claimed insufficiency of the evidence to support the findings that she was not incompetent and that no fraud had been practiced. The evidence was conflicting and enough appeared to support the findings. In such a case the judgment will be affirmed. (Matter of Daniels, 140 Cal. 335-337, [73 P. 1053].)
[2] When the matter was called for argument a letter from counsel for the appellants was presented. It contained a statement that Mrs. King had died pending the appeal, and asked that the matter be submitted. If the statement in the letter was sufficient as a suggestion of death, the ordinary course would be to dismiss the appeal. The effect of such a dismissal would be the same as an affirmance of the judgment.
The judgment is affirmed.
  Langdon, P. J., and Nourse, J., concurred. *Page 309